           Case 3:20-cv-00243-MMD-WGC Document 3 Filed 04/21/20 Page 1 of 3



 1   David O’Mara (NV Bar #8599)
     The O’Mara Law Firm, P.C.
 2   Reno, NV 89501
     Telephone: 775/323-1321
 3   David@omaralaw.net
     Local Counsel for Plaintiffs
 4
     James Bopp, Jr. (Ind. bar #2838-84)*
 5       jboppjr@aol.com
     Richard E. Coleson (Ind. bar #11527-70)*
 6       rcoleson@bopplaww.com
     Corrine L. Youngs (Ind. bar #32725-49)*
 7       cyoungs@bopplaw.com
     Amanda L. Narog (Ind. bar #35118-84)*
 8       anarog@bopplaw.com
     True the Vote, Inc.
 9    Voters’ Rights Initiative
     The Bopp Law Firm, PC
10   1 South Sixth St.
     Terre Haute, IN 47807!3510
11   Telephone: 812/877-4745
     *Pro hac vice application pending
12   Counsel for Plaintiffs
13                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
14
15    Stanley William Paher, Terresa Monroe-                             3:20-CV-00243
                                                            Case Number:_____________________
      Hamilton, and Gary Hamilton,
16
            Plaintiffs                                     Plaintiffs’ Motion to Expedite Briefing
17                                                         Schedule and Hearing on Merits
      v.
18
      Barbara Cegavske, in her official capacity
19    as Nevada Secretary of State, Deanna
      Spikula, in her official capacity as Registrar
20    of Voters for Washoe County,

21          Defendants

22
               Plaintiffs Stanley William Paher, Terresa Monroe-Hamilton, and Gary Hamilton,
23
     (collectively, “Voters”) pursuant to Federal Rule of Civil Procedure 57, move this Court to
24
     enter an expedited briefing schedule on Plaintiffs’ Preliminary-Injunction Motion and merits
25
     and hearing on the Motion. In Plaintiffs’ good faith efforts to expedite this case, Plaintiff has
26
     emailed all pleadings to Defendants’ counsel, specifically, Wayne Thorley, Nevada Secretary
27
     of State’s Office; Herbert Kaplan, Washoe County District Attorney’s Office; and Greg
28
     Zunino, Nevada Attorney General’s Office. So all parties will be notified of the case immedi-


                                                       1
         Case 3:20-cv-00243-MMD-WGC Document 3 Filed 04/21/20 Page 2 of 3



 1   ately after filing. Voters proposed the following schedule:
 2   •   Defendants shall respond to Plaintiffs’ Motion for Preliminary Injunction on Friday, April
 3       24, 2020 at 5:00 PM PST;
 4   •   Plaintiffs shall reply on Monday, April 27, 2020 at 5:00 PM PST;
 5   •   A hearing on the Motion to be scheduled on Wednesday, April 29, 2020; and
 6   •   This Court will rule on the Motion on May 1, 2020.
 7   Accordingly and for the following reasons, Plaintiffs move that this Court order that the brief-
 8   ing, hearing, and decision for the Preliminary-Injunction Motion be expedited so that matter
 9   may be resolved before Voters are prejudiced and irreparably harmed.
10       Voters have filed their Complaint, Preliminary-Injunction Motion, and Motion to Consol-
11   idate the Hearing on the Motion for Preliminary Injunction with a Hearing on the Merits of
12   the Complaint. Defendants intend to send out mail-in ballots before May 15, 2020. Ex. E
13   (Elko County states “[i]f you do not receive a ballot by May 15, or you need a replacement
14   ballot, please contact the Clerk’s Office”). So mail-in ballots will be mailed out by as early as
15   May 12. Voters request that this Court expeditiously decide this matter in order to prevent
16   constitutional violations from occurring and irreparably harming voters in a short matter of
17   weeks.
18       Voters will be irreparably harmed because they have no remedy at law if the Plan pro-
19   ceeds and the election is held in violation of Voters’ constitutional rights. The Secretary of
20   State’s and County Administrator’s Plan that is not authorized by the Legislature, is in viola-
21   tion of controlling laws, and seems to have been done without considering fundamental con-
22   stitutional and rule-of-law mandates that govern their work.
23       For these reasons, Voters respectfully request this Court order:
24   •   Defendants shall respond to Plaintiffs’ Motion for Preliminary Injunction on Friday, April
25       24, 2020 at 5:00 PM PST;
26   •   Plaintiffs shall reply on Monday, April 27, 2020 at 5:00 PM PST;
27   •   A hearing on the Motion to be scheduled on Wednesday, April 29, 2020; and
28   •   This Court will rule on the Motion on May 1, 2020.



                                                     2
        Case 3:20-cv-00243-MMD-WGC Document 3 Filed 04/21/20 Page 3 of 3



 1
 2   April 21, 2020                                 Respectfully submitted,
 3   James Bopp, Jr. (Ind. bar #2838-84)*           /s/ David O’Mara
         jboppjr@aol.com                            David O’Mara
 4   Richard E. Coleson (Ind. bar #11527-70)*       Attorney for Plaintiffs
         rcoleson@bopplaww.com                      Local Counsel for Plaintiffs
 5   Corrine L. Youngs (Ind. bar #32725-49)*
         cyoungs@bopplaw.com
 6   Amanda L. Narog (Ind. bar #36118-84)*
         anarog@bopplaw.com
 7   True the Vote, Inc.
      Voters’ Rights Initiative
 8   The Bopp Law Firm, PC
     1 South Sixth St.
 9   Terre Haute, IN 47807!3510
     Telephone: 812/877-4745
10   *Pro hac vice application pending
11   Counsel for Plaintiffs

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                3
